OPINION OF THE COURT
Per Curiam.
The respondent, a Peruvian attorney, was licensed as a Legal Consultant by this court on December 23, 1981. A Legal *158Consultant is licensed to give advice on the law of the country where he is admitted as an attorney.
In this proceeding, the Special Referee sustained the charge of professional misconduct against the respondent. The charge alleged that the respondent exceeded the scope of his practice as a Legal Consultant by holding himself out as an attorney in the State of New York and by failing to use his authorized title of Legal Consultant, in violation of 22 NYCRR 521.3.
The Special Referee noted, inter alia, that the respondent advertised his services as an attorney, had signs at his office indicating that it was an office for the practice of law, and that he entered into a partnership to practice law with an attorney without disclosing to his partner his status as a Legal Consultant.
The petitioner moves to confirm the report of the Special Referee and the respondent submits an affirmation in opposition.
We are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the circumstances advanced by the respondent at the hearing of this matter. Nevertheless, the respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent’s license as Legal Consultant should be, and hereby is, revoked.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that respondent’s license to practice as a Legal Consultant is hereby revoked.